                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


XAVIER D. DOE,

       Plaintiff,

v.                                                      Case No. 19-10364

STATE OF MICHIGAN et al.,

     Defendants.
_________________________________/

               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Xavier D. Doe filed an amended complaint challenging the

constitutionality of Michigan’s Sex Offender Registration Act (“SORA”) and seeking

declaratory and injunctive relief. 1 Defendants move to dismiss the complaint primarily on

the grounds that Plaintiff is a member of the certified class in Does v. Snyder, No. 16-

13137 (“Does II”) and as such, he cannot separately litigate his SORA challenges. In

response, Plaintiff does not attempt to challenge his status as a member of the Does II

certified class but rather argues that that Does II does not bar his claims because he is

seeking broader relief than the Does II class, namely relief from the 1999 amendments

to SORA. The court has considered and rejected this very argument in Cain v.

Michigan, No. 19-10243 (E.D. Mich. June 5, 2019). As the court noted in Cain, Does II

has the potential to broadly redefine the requirements of SORA. But independent of the




       1
       The amended complaint also contained a request to restore Plaintiff’s
psychology license, but Plaintiff subsequently stipulated to the dismissal of this claim.
(ECF No. 24, PageID.1036.)
likely wide-sweeping effect of Does II, Plaintiff’s complaint must be dismissed because

he cannot independently litigate his claims.

            Based on his allegations, Plaintiff is a member of the Does II class. The court

certified the Does II class under Federal Rule of Civil Procedure 23(b)(2), which divests

class members of the right to opt-out or separately litigate their claims. As the Supreme

Court has explained, certification as a mandatory class under Rule 23(b)(2) reduces the

risk of class members obtaining inconsistent judgments. See Walmart-Stores, Inc. v.

Dukes, 564 U.S. 338, 361 (2011). That Plaintiff’s claims may slightly differ from the

claims being litigated in Does II has no impact on his inability to independently litigate

the claims he is attempting to bring, especially not while Does II is currently pending.

Any injunctive relief issued in Does II will be binding on Plaintiff, and separately

awarding relief to Plaintiff prior to the resolution of Does II would circumvent the

mandatory nature and purpose of class certification under Rule 23(b)(2). Accordingly,

            IT IS ORDERED that Defendants’ Motion to Dismiss (ECF No. 19) is GRANTED.

                                                                    S/Robert H. Cleland
                                                                    ROBERT H. CLELAND
                                                                    UNITED STATES DISTRICT JUDGE
Dated: September 16, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record and/or
pro se parties on this date, September 16, 2019, by electronic and/or ordinary mail.

                                                                     S/Lisa Wagner
                                                                    Case Manager and Deputy Clerk
                                                                    (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-10364.DOE.grant.mtd.sora.HEK.docx




                                                                         2
